Case 1:20-cv-00024-TJC Document 31 Filed 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

SAFECO INSURANCE COMPANY
OF AMERICA, CV 20-24-BLG-SPW-TIC

Plaintiff,
ORDER
vs.

MATTHEW GRIESHOP; JOSHUA
ADAM DELAVAN and KATE
SARAH DELAVAN,

Defendants.

 

 

Pursuant to the parties’ Consent to the Exercise of Jurisdiction by a United
States Magistrate Judge,

IT IS HEREBY ORDERED that this matter is re-assigned to United States
Magistrate Judge Timothy J. Cavan.

The Clerk of Court shall immediately notify the parties and Judge Cavan of
the entry of this Order.

. £3 S ft Nese
DATED this “@ day of August, 2020.

 

é i ao
PoP Cee

“SUSAN P. WATTERS
United States District Judge

 
